IN THE COMMONWEALTH COURT OF PENNSYLVANIA

The Robert Nicoletti Family Trust,         :
                        Appellant          :
                                           :
                   v.                      :
                                           :
                                           :   No. 1262 C.D. 2015
The School District of Philadelphia        :


                                      ORDER


            AND NOW, this 2nd day of March, 2016, the Memorandum Opinion

filed March 2, 2016, is amended to read:

                HONORABLE DAN PELLEGRINI, Senior Judge


                                       ___________________________
                                       ANNE E. COVEY, Judge